DENY and Opinion Filed January 10, 2021




                                            S  In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-21-00320-CV

                          IN RE KENNETH COUNCIL, Relator

                                      Original Proceeding

               NUNC PRO TUNC MEMORANDUM OPINION
                Before Justices Partida-Kipness, Myers, and Carlyle1
                        Opinion by Justice Partida-Kipness
        Relator’s May 5, 2021 petition for writ of mandamus challenges the failure of

the Texas Attorney General, Ken Paxton, to release public information to relator

regarding relator’s child support arrears.

        Relator’s petition fails to comply with numerous requirements set forth in

Rule 52 of the Texas Rules of Appellate Procedure. Further, this Court does not

have the authority to issue a writ of mandamus against officers of this state’s

executive branch. TEX. GOV’T CODE § 22.002(c) (providing authority to the Texas

Supreme Court to issue writs against Texas executive branch officers); 22.221




    1
      We issue this nunc pro tunc memorandum opinion to reflect the correct panel of Justices hearing the
original proceeding.
(outlining the limited writ power of the Texas courts of appeals). Accordingly, we

deny relator’s petition for writ of mandamus.




                                          /Robbie Partida-Kipness/
                                          ROBBIE PARTIDA-KIPNESS
                                          JUSTICE

210320F.P05




                                       –2–